Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 recites the limitations "the first organic charge transport material" and “the second organic charge transport material”.  There is insufficient antecedent basis for this limitation in the claim. For purpose of examination, the Examiner interprets the limitations as a first organic charge transport material and a second organic charge transport material.

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 15 and 17 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wheeler (U.S. Patent Pub. No. 2013/0285007).
	Regarding Claim 1
	Wheeler discloses an ink composition for forming an organic semiconductor layer, wherein the ink composition comprises: at least one p-type dopant comprising electron withdrawing groups; at least one first auxiliary compound, wherein the first auxiliary compound is an aromatic nitrile compound, wherein the aromatic nitrile compound (benzonitrile) has about ≥ 1 to about ≤ 3 nitrile groups and a melting point of about ≤ 100o C, wherein the first auxiliary compound is different from the p-type dopant; and wherein the electron withdrawing groups are fluorine, chlorine, bromine and/or nitrile [0056]. The claim “for forming an organic semiconductor layer” containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) MPEP 2114 R-1. The recitation “a melting point of about < 100o C” is only a statement of the inherent properties of the product. The claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01-02.


	Wheeler discloses the ink composition is processed by solution-processing, spin coating, slot die coating and/or inkjet printing [0014].

	Regarding Claim 17
	Wheeler discloses the method comprises the steps, forming a layer of an ink composition by solution-processing in a pixel cell of an organic electronic device, in an organic light-emitting diode pixel bank or in a solar cell pixel-bank, and allowing the auxiliary compounds from the ink composition to evaporate, whereby the organic semiconductor layer is formed [0011].

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 12, 13 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Wheeler, in view of Cheon (U.S. Patent Pub. No. 2012/0256136).
	Regarding Claim 2
o C; at least one first auxiliary compound, wherein the first auxiliary compound is an aromatic nitrile compound, wherein the aromatic nitrile compound has about ≥ 1 to about ≤ 3 nitrile groups and a melting point of about ≤ 100o C, wherein the first auxiliary compound is different from the p-type dopant; and wherein the electron withdrawing groups are fluorine, chlorine, bromine and/or nitrile. 
Wheeler fails to disclose “at least one organic charge transport material, which is solid at about ≥ 100o C, and wherein the organic charge transport material is different from the p-type dopant”.
	Cheon discloses a similar ink composition, comprising at least one organic charge transport material, which is solid at about ≥ 100o C, and wherein the organic charge transport material is different from the p-type dopant [0028]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Wheeler, as taught by Cheon. The ordinary artisan would have been motivated to modify Wheeler in the above manner for the purpose of improving inkjet printing performance (Para. 5 of Cheon).
	
	Regarding Claim 12
	Table 2 of Cheon discloses the p-type dopant is selected from the group comprising: hexaazatriphenylene substituted with at least four nitrile groups; cyanobenzoquinone-dimethanes and/or cyanobenzoquinone-diimines, which are substituted with at least four electron withdrawing groups selected from the group 60F48; charge neutral metal amide compounds, which are substituted with at least four electron withdrawing groups selected from the group comprising fluorine, chlorine, bromine and/or nitrile; metal organic complex [0017].

	Regarding Claim 13
	Table 2 of Cheon discloses the p-type dopant has the following chemical formula (P1) to (P25) (Green dopants).
	
	Regarding Claim 16
	FIG. 1 of Cheon discloses the organic semiconductor layer is arranged in direct contact with the anode (115).

Claims 3-6, 19 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Wheeler, in view of IHN (U.S. Patent Pub. No. 2017/0077421), in view of Bunbu (U.S. Patent Pub. No. 2016/0075818).
	Regarding Claim 3
	Wheeler discloses Claim 1, wherein the ink composition comprises: at least one p-type dopant, having about ≥ 4 atoms and wherein; at least one first auxiliary compound, wherein the first auxiliary compound is an aromatic nitrile compound, wherein the aromatic nitrile compound has about ≥ 1 to about ≤ 3 nitrile groups and a o C, wherein the first auxiliary compound is different from the p-type dopant, and the electron withdrawing groups are fluorine, chlorine, bromine and/or nitrile. 
Wheeler fails to disclose “the amount of electron withdrawing groups in the sum formula of the at least one p-type dopant is about ≥ 17 atomic percent to about ≤ 90 atomic percent; at least one organic charge transport material, having about ≥ 4 atoms and wherein the amount of electron withdrawing groups in the sum formula of the at least one organic charge transport material is ≥ 0 to about ≤ 17 atomic percent and having a melting point of about ≥ 100o C”.
	IHN discloses a similar ink composition, comprising at least one organic charge transport material, having about ≥ 4 atoms and wherein the amount of electron withdrawing groups in the sum formula of the at least one organic charge transport material is ≥ 0 to about ≤ 17 atomic percent and having a melting point of about ≥ 100o C [0329]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Wheeler, as taught by IHN. The ordinary artisan would have been motivated to modify Wheeler in the above manner for the purpose of improving performance (Para. 7 of IHN).
Wheeler as modified by IHN fails to disclose “the amount of electron withdrawing groups in the sum formula of the at least one p-type dopant is about ≥ 17 atomic percent to about ≤ 90 atomic percent”.

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Wheeler, as taught by Bunbu. The ordinary artisan would have been motivated to modify Wheeler in the above manner for the purpose of improving inkjet printing performance (Para. 5 of Bunbu).
	
	Regarding Claim 4
	Bunbu discloses the at least one p-type dopant has about ≥ 3 to about ≤ 100 electron withdrawing groups [0017].

	Regarding Claim 5
	Bunbu discloses the molecular mass of the p-type dopant is in the range of about ≥ 60 g/mol to about ≤ 5000 g/mol [0042].

	Regarding Claim 6
	IHN discloses the ink composition comprises at least two organic charge transport materials, of at least a first organic charge transport material and of at least a second organic charge transport material, wherein the molecular mass of the first organic charge transport material is lower than the molecular mass of the second organic charge transport material [0231].
	

	Bunbu discloses the at least one p-type dopant has about ≥ 4 to about ≤ 70 electron withdrawing groups [0017].

	Regarding Claim 20
	Bunbu discloses the at least one p-type dopant has about ≥ 5 to about ≤ 50 electron withdrawing groups [0017].

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Wheeler, in view of Gorohmaru (U.S. Patent Pub. No. 2019/0019956)
	Regarding Claim 7
	Wheeler discloses Claim 1. 
Wheeler fails to disclose “the average molecular mass of the first organic charge transport material is in the range of about ≥ 300 g/mol to about ≤ 1500 g/mol the average molecular mass of the second organic charge transport material is in the range of ≥ 600 g/mol to about < 2,000,000”.
	Gorohmaru discloses a similar ink composition, comprising at least a first organic charge transport material and of at least a second organic charge transport material, wherein the average molecular mass of the first organic charge transport material is in the range of about ≥ 300 g/mol to about ≤ 1500 g/mol [0194], the average molecular mass of the second organic charge transport material is in the range of ≥ 600 g/mol to about < 2,000,000 [0176, 0191]. 
.

Claims 8-9 rejected under 35 U.S.C. 103 as being unpatentable over Wheeler, in view of Palazzotto (U.S. Patent No. 4,959,297) 
	Regarding Claim 8
	Wheeler discloses Claim 1. 
Wheeler fails to disclose “the at least one first auxiliary compound is selected from the group comprising substituted or unsubstituted benzonitrile, alkylbenzonitrile, methylbenzonitrile, ortho-tolunitrile, 
	Palazzotto discloses a similar ink composition, comprising at least one first auxiliary compound, wherein the at least one first auxiliary compound is selected from the group comprising substituted or unsubstituted benzonitrile, alkylbenzonitrile, methylbenzonitrile, ortho-tolunitrile, 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Wheeler, as taught by Palazzotto. The ordinary artisan would have been motivated to modify Wheeler in the above manner for the purpose of improving the quality of inks (Col. 1, Lines 6-8 of Palazzotto).
	

	The limitation “the molecular mass of the at least one first auxiliary compound is in the range of about ≥ 100 g/mol to about ≤ 500 g/mol” is related to material property. 
Palazzotto discloses identi-cal or substantially identical composi-tion. Where the claimed and prior art products are identi-cal or substantially identical in structure or composi-tion, or are produced by identical or substantially identical processes, a prima facie case of either antici-pation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP2112.01.

Claims 10, 11 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Wheeler, in view of Shin (U.S. Patent No. 2010/0279001)
	Regarding Claim 10
	Wheeler discloses Claim 1. 
Wheeler fails to disclose “the ink composition comprises in addition at least one second auxiliary compound, which is liquid at about 23o C, and wherein the at least one second auxiliary compound has a chemical structure that is different from the first auxiliary compound and is different from the p-type dopant”.
	Shin discloses a similar ink composition, wherein the ink composition comprises in addition at least one second auxiliary compound, which is liquid at about 23o C, and wherein the at least one second auxiliary compound has a chemical structure that is different from the first auxiliary compound and is different from the p-type dopant (Claim 1). The limitation “liquid at about 23o C” is related to material property. Shin discloses identi-cal or substantially identical composi-tion. Where the claimed and prior art products prima facie case of either antici-pation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP2112.01. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Wheeler, as taught by Shin. The ordinary artisan would have been motivated to modify Wheeler in the above manner for the purpose of improving the quality of inks (Col. 1, Lines 6-8 of Shin).
		
	Regarding Claim 11
	Claim 1 of Shin discloses the at least one second auxiliary compound is selected from the group comprising: an alkane compound, such as nonane, decane, undecane, or dodecane; an aliphatic alcohol compound, such as hexanol, heptanol, octanol, nonyl alcohol, or decyl alcohol; an aliphatic ether compound, such as dibutyl ether, dipentyl ether, diethylene glycol dimethyl ether, diethylene glycol ethyl methyl ether, diethylene glycol isopropyl methyl ether, diethylene glycol diethyl ether, diethylene glycol butyl methyl ether, diethylene glycol dibutyl ether, dipropylene glycol dimethyl ether, dipropylene glycol methyl propyl ether, triethylene glycol dimethyl ether, triethylene glycol ethyl methyl ether, triethylene glycol butyl methyl ether, tripropylene glycol dimethyl ether, or tetraethylene glycol dimethyl ether; an aliphatic nitrile compound such as acetonitrile, propionitrile, or butyronitrile; an aromatic hydrocarbon compound, such as 1,3-diisopropylbenzene, 1,4-diisopropylbenzene, triisopropylbenzene, pentylbenzene, hexylbenzene, cyclohexylbenzene, heptylbenzene, octylbenzene, or 
	
	Regarding Claim 18
	The limitation “the second auxiliary compound has a boiling point at atmospheric pressure which is ≥ 50o C and ≤ 350o C” is related to material property. Shin discloses identi-cal or substantially identical composi-tion. Where the claimed and prior art products are identi-cal or substantially identical in structure or composi-tion, or are produced by identical or substantially identical processes, a prima facie case of either antici-pation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP2112.01. 

Claim Objection
Claim 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892